                                Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 1 of 8
                                                          Kevin Jayne)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                             CW# 21-006


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                          Christopher Winfield                                                     &DVH1R 21-MJ-109




                                Defendant(s)


                                             SUPERSEDING CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                       June 17 & Sept. 14, 2019                         LQWKHFRXQW\RI              Delaware         LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. §§ 371, 924(c)(1), 1951                          Conspiracy to commit (1) carrying and using a firearm during and in relation to a
                                                            crime of violence, and (2) Hobbs Act Robbery

 18 U.S.C. § 1951                                           Hobbs Act Robbery

 18 U.S.C. § 924(c)(1)                                      Carrying and using a firearm during and in relation to a crime of violence



            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached affidavit.




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                                       /s/ Andrew Allaire
                                                                                                                      Complainant’s signature

                                                                                                             Andrew Allaire, Special Agent, FBI
                                                                                                                       Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


                     01/25/2021                                                                                   /s/ ELIZABETH T. HEY
'DWH
                                                                                                                         Judge’s signature

&LW\DQGVWDWH                        Lower Merion, Pennsylvania                                                Elizabeth T. Hey, U.S.M.J.
                                                                                                                       Printed name and title
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 2 of 8
                                                                       U.S. v. Christopher Winfield
                                                                                        21-MJ-109
                                                                                       CW# 21-006

    AFFIDAVIT IN SUPPORT OF SUPERSEDING CRIMINAL COMPLAINT

I, Andrew Allaire, being duly sworn under oath and deposed, state the following:

1.     I am a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the
criminal laws and duly authorized by the Attorney General to request a search warrant. I
am a special agent with the Federal Bureau of Investigation (“FBI”). I have been
employed with the FBI since May 14, 2017 and am currently assigned to the Philadelphia
Division. Since October 16, 2017, I have been assigned to the Violent Crimes Task Force
(“VCTF”) as a special agent. My current duties include, among other things, the
investigation of bank robberies, fugitives, kidnappings, Hobbs Act robberies, and assaults
of federal law enforcement officers. Before I was a special agent with the FBI, I was a
sworn police officer in the City of Biddeford, Maine, from July 2011 through April 2017.
I have received training in the analysis of cell phones and social media accounts, and
information obtained from them, and I have participated in investigations that have
involved such analysis. I have participated in numerous violent-crime investigations and
have debriefed or participated in debriefings of numerous defendants, informants, and
witnesses who had personal knowledge regarding crimes of violence.
2.     The statements in this affidavit are based on law enforcement reports, evidence
collected during the investigation, and information provided to me by other law
enforcement personnel. These statements are true and correct to the best of my
knowledge, information, and belief. This affidavit is intended to show only that there is
sufficient probable cause for the requested criminal complaint and arrest warrant, and
does not set forth all of my knowledge about this matter.
3.     This affidavit is being submitted in support of a criminal complaint charging
Christopher Winfield with violating (1) one count of conspiracy to commit (a) carrying
and using a firearm during and in relation to a crime of violence, and (b) Hobbs Act
Robbery, under 18 U.S.C. §§ 371, 924(c)(1), and 1951; (2) one count of Hobbs Act
Robbery, under 18 U.S.C. § 1951; and (3) one count of carrying and using of a firearm
during and in relation to that Hobbs Act Robbery, under 18 U.S.C. § 924(c)(1). 1
I.  June 17, 2019 Armed Robbery of the Wawa store at 151 Sugartown Road,
Wayne, Pennsylvania.


       1
         This criminal complaint and affidavit in support would supersede the ones
approved by the Honorable Elizabeth T. Hey on January 21, 2021, and filed in this case
on that same date at District Docket Entry No. 1. This criminal complaint and affidavit
are identical to ones previously filed at District Docket Entry No. 1, except that the
government is also now including the additional charges of Hobbs Act Robbery and
carrying and using a firearm during and in relation to a crime of violence.
                                             1
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 3 of 8
                                                                        U.S. v. Christopher Winfield
                                                                                         21-MJ-109
                                                                                        CW# 21-006

4.      On June 17, 2019, starting at approximately 2:58 a.m., three subjects robbed the
Wawa store located at 151 Sugartown Road in Wayne, Pennsylvania. The first subject
who entered the store was a black male who carried a black pistol and wore a black mask
with the area around his eyes exposed, dark grey gloves, dark pants, and a dark-hooded
sweatshirt (Subject #1). For the reasons described in this affidavit, I believe Subject #1 to
be a person known to me as “D.J.” The second subject who entered the store was a
heavyset black male who carried a black pistol and wore a dark mask, blue rubber gloves,
dark pants, and a dark-hooded sweat shirt (Subject #2). For the reasons described in this
affidavit, I believe Subject #2 to be Christopher Winfield. The third subject who entered
the store was a black male who wore a mask on his face with orange/reddish piping
across the eyes and mouth, blue rubber gloves, a blue-hooded sweat shirt with a white
string, dark pants, and black Converse Chuck Taylor-like sneakers (Subject #3). Subject
#3 also had a dark duffel bag hanging off his shoulder. For the reasons described in this
affidavit, I believe Subject #3 to be Quintel Martins.

5.      Upon entering the store, Subject #3 locked the exterior doors to the front of the
store. Subject #1 and Subject #2 encountered three Wawa employees (two of which were
managers) and at gunpoint collected from this group the manager’s keys and other items.
At gunpoint, Subject #1 and Subject #2 directed the Wawa employees to gather in a
restroom located inside the store. Subject #1 then stayed with the employees, while
Subject #2 went to the manager’s office. At one point, Subject #1 stated he was going to
“shoot” one of the employees for praying out loud.

6.      Subject #3 retrieved the manager’s keys and used them to open the safe near the
front registers. Once the safe was open, Subject #3 removed the money inside and placed
it inside the duffel bag. Subject #3 then directed one of the Wawa employees, a manager,
to open the registers in the front of the store and place the money inside Subject #3’s
duffel bag. Subject #3 then left the store.

7.      Subject #1 and Subject #2 then also left the store. On his way out, Subject #2 took
a plastic donation box from the counter near the registers, which was stuffed with an
unknown amount of money.

8.     The three subjects fled and left the area.

9.    In total the three subjects stole approximately $1,818.99 from the Wawa store safe
and cash registers and an unknown amount from the donation jar.

10.   This Wawa store sold goods that came from outside the Commonwealth of
Pennsylvania. Further, the robbery temporarily disrupted the store’s operations.

II.    September 14, 2019 Armed Robbery of the Wawa store at 525 Burmont
       Road, Drexel Hill, Pennsylvania

                                              2
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 4 of 8
                                                                         U.S. v. Christopher Winfield
                                                                                          21-MJ-109
                                                                                         CW# 21-006

11.    On September 14, 2019, starting at approximately 4:22 a.m., three subjects robbed
the Wawa store located at 525 Burmont Road in Drexel Hill, Pennsylvania. The three
subjects (1) had the same physical appearance, (2) wore similar clothing, and (3) carried
out the robbery in a similar manner as the three subjects who robbed the Wawa store at
151 Sugartown Road on June 17, 2019. For the reasons described below, I believe the
three subjects are the same in both robberies: D.J. (Subject #1), Christopher Winfield
(Subject #2), and Quintel Martins (Subject #3).

12.    During the September 14, 2019 robbery, the first subject entering the store was a
black male who carried a black pistol and wore a reddish mask, dark grey gloves, dark
pants, and a dark-hooded sweatshirt (Subject #1). The second subject who entered the
store was a heavyset black male who carried a black pistol and wore a dark mask, blue
rubber gloves, dark pants, and a dark-hooded sweatshirt (Subject #2). The third subject
who entered the store was a black male who wore a mask on his face with orange/reddish
piping across the eyes and mouth, blue rubber gloves, a blue-hooded sweat shirt with a
white string, dark pants, and black Converse Chuck Taylor-like sneakers (Subject #3).
Subject #3 also had a dark duffel bag hanging off his shoulder.

13.     Upon entering the store, Subject #3 locked the exterior doors to the front of the
store. Subject #1 and Subject #2 encountered four Wawa employees and retrieved, among
other items, the manager’s keys. By gunpoint, Subject #1 and Subject #2 then directed
the Wawa employees to gather in the rear of the store near the deli area. Subject #1 then
stayed with the employees, while Subject #2 went to the manager’s office.

14.     Subject #3 retrieved the manager’s keys and used them to open the safe near the
front registers. Once the safe was open, Subject #3 removed the money inside and placed
it inside the duffel bag. Next, Subject #3 used the manager’s keys to also open the
Pennsylvania Lottery self-service-touch-screen vending terminal near the front registers.
Subject #3 then removed money and some of the (activated) lottery scratch-off tickets
from the vending terminal and placed them inside the duffel bag. 2 (Subject #3 did not
remove any un-activated tickets from the vending terminal.) During this time, tattoos are
visible on Subject #3’s wrists. (I know Quintel Martin to have tattoos on his wrist.)
Finally, Subject #3 directed one of the Wawa employees to open the registers in the front
of the store and placed the money inside Subject #3’s duffel bag.


       2
         Around this same time, Wawa video surveillance captured a white delivery van
pull into a parking space in the front of the store, but the driver does not enter the store.
About one minute, 45 seconds later, a blue Ford SUV enters the Wawa parking lot, and
positions its head lights at the front of the store. This blue Ford SUV then leaves the area
and almost immediately the three subjects frantically left the store. When redeeming
stolen lottery tickets as described below, Quintel Martins is captured on surveillance
video as a passenger in a blue Ford SUV.
                                              3
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 5 of 8
                                                                            U.S. v. Christopher Winfield
                                                                                             21-MJ-109
                                                                                            CW# 21-006

15.    The three subjects then fled out of a side door and left the area.

16.   In total the three subjects stole approximately $6,000.52 from the Wawa store safe
and cash registers.

17.   This Wawa store sold goods that came from outside the Commonwealth of
Pennsylvania. Further, the robbery temporarily disrupted its operations.

III.   September 14-17, 2019 Quintel Martins Redeems Lottery Tickets Stolen
       During September 14, 2019 Wawa Robbery

18.     Law enforcement notified the Pennsylvania Lottery Commission about the
September 14, 2019 robbery of the Wawa store at 525 Burmont Road in Drexel Hill,
Pennsylvania, including that a subject had stolen Pennsylvania scratch-off tickets from
the self-service terminal inside the store. The Pennsylvania Lottery Commission
identified tickets that were stolen during the robbery and relayed that they had been
redeemed between September 14, through September 17, 2019 at Lottery self-service-
touch-screen vending terminals in or around Delaware County, Pennsylvania.

19.    Law enforcement recovered surveillance footage from approximately eight
separate locations where the stolen tickets were redeemed. Every location depicts the
same male. The male depicted on surveillance video matches the physical features of
Subject #3 in the robberies. Based on my own observation, the person depicted in the
surveillance videos is Quintel Martins.

20.    During multiple instances while redeeming the stolen lottery tickets, Martins is
wearing a fluorescent safety vest with “Sky tanking” printed on the back of the vest. “Sky
tanking” is a Philadelphia-based business. I know from his employment records that
Martins began working there in August 2019.

IV.    In the Early Morning of October 2, 2019, Law Enforcement Arrests D.J.,
       Christopher Winfield, and Quintel Martins After They Are Observed in a
       Wawa Parking Lot

21.    On October 2, 2019, at approximately 1:22 a.m., Collingdale Borough Police
Officer T. McCauley was on vehicle patrol in Collingdale Borough. In the parking lot of
the Wawa located at 910 MacDade Boulevard in Collingdale, Officer McCauley saw a
red Nissan Altima with an inoperable left taillight and a damaged Massachusetts license
plate. Officer McCauley ran the license plate number and discovered it had expired and
was not assigned to a vehicle. Officer McCauley followed the Nissan as it left the Wawa
parking lot, but lost sight of it when it sped across MacDade Boulevard.




                                              4
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 6 of 8
                                                                      U.S. v. Christopher Winfield
                                                                                       21-MJ-109
                                                                                      CW# 21-006

22.    Approximately 30 minutes later, Officer McCauley saw the Nissan again and
conducted a traffic stop. Inside the car were Quintel Martins (driver), Christopher
Winfield (front seat passenger), and D.J. (rear seat passenger). D.J. relayed to Officer
McCauley that he was in possession of a firearm, which was in the cup holder in the rear
seat and that he had an extra magazine in his pocket. Law enforcement recovered a Glock
model 38 .45 caliber firearm from the rear cup holder. D.J. stated he did not have a
permit to carry a concealed firearm. A later records check revealed neither D.J., Winfield,
nor Martins had a valid permit for the Glock (or the Taurus pistol found in the trunk as
described below). D.J., Winfield, and Martins were arrested.

23.    In addition to observing illegal firearm-related evidence, Officer McCauley also
detected a strong odor of marijuana coming from the Nissan. Law enforcement searched
the vehicle and found inside of the trunk the following items:

   • A black-and-red backpack containing a black Taurus firearm model PT 145 Pro, a
     pair of blue latex gloves (similar or the same as the gloves worn during the
     robberies), various drug-related items, and paperwork with Martins name on it.
   • A black duffel bag containing (1) two black half-face ski masks, (2) a black full-
     face mask with red piping over the mouth and eyes, (3) several blue latex gloves,
     (4) a red bandanna, (5) a box of clear latex gloves, and (6) two Nissan keys. The
     duffel bag, ski masks, face mask with red piping, and blue latex gloves all
     matched items worn by the three subjects who robbed the two Wawa stores.

24.    That same day, officers obtained a search warrant and searched the Nissan Altima
driven by Martins. During this search, law enforcement found Converse Chuck Taylor
shoes and a dark blue zip-up hooded sweatshirt. Both items match the shoes and hooded
sweatshirt worn by Subject #3 during the two robberies.

 V.    Other Evidence
       A.     DNA Evidence

25.     Pursuant to a search warrant, law enforcement collected DNA from D.J.,
Christopher Winfield, and Quintel Martins. An FBI laboratory did a DNA comparison
between each of these three men and certain items found in the red Nissan Altima on the
day of their arrest on October 2, 2019. Martins and Winfield were identified as very
likely contributors to the DNA found on three of the masks and the red bandana. Winfield
was identified as a likely contributor to the DNA found on the Taurus pistol. Winfield
was identified as a likely contributor to the DNA found on the magazine found on the
Taurus pistol. D.J. was identified as a likely contributor to the DNA found on the Glock
pistol. D.J. was identified as a likely contributor to the DNA found on the magazine
found on the Glock pistol.


                                             5
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 7 of 8
                                                                       U.S. v. Christopher Winfield
                                                                                        21-MJ-109
                                                                                       CW# 21-006

       B.     Quintel Martins Worked at a Wawa Store as a Night Manager

26.     Martins’ employment history reflects that he was employed by Wawa Markets
from October 2014 through August 2017, and at some time was employed as a nightshift
manager. Based on my training and experience, Martin’s work as a night manager would
have provided him with intimate knowledge of the daily operations of the store, including
access to the manager’s keys, the safe, cash registers, and the lottery self-service
terminal. As an example, during the September 14, 2019 Wawa robbery, Subject #3 only
stole lottery tickets in the machine that had been activated. Wawa employees are
responsible for filling the lottery self-service terminal and activating the packs when they
are loaded into the machine. During his employment with Wawa, Martins would have
learned which ticket packs are activated while stored in the terminal.

       C.     Cell Tower Connections

27.     At the time of his arrest, Quintel Martins had two cell phones: (1) a white and rose
gold Apple iPhone 8 cellular telephone assigned the phone number 215-909-2374, and
(2) a black Samsung cellular telephone assigned the phone number (215) 251-3794.
Further, as part of his employment with Sky tanking, Martins provided as his phone
number (215) 909-2374 (same as the iPhone described above). Pursuant to a search
warrant, law enforcement obtained records from T-Mobile related to this same cell phone
number. Those records reflect that shortly before the June 17, 2019 robbery the cell
phone assigned (215) 909-2374 utilized two mobile phone towers that would service the
area where that robbery occurred. Those records also reflect that less than an hour before
the September 14, 2019 Wawa robbery, the cell phone assigned (215) 909-2374 utilized
the mobile phone tower that would service the area of that robbery.

       D.     Cell Phone Evidence

28.    Pursuant to a search warrants, law enforcement examined the iPhone 8 belonging
to Martins that was assigned the phone number (215) 909-2374 and the iPhone7 Plus
belonging to Winfield was assigned the telephone number (302)513-3891. The search
revealed that Martin’s phone had a device name of “Quins iPhone” and an Apple ID of
quintel866@icloud.com. Winfield’s phone had a device name of “iPhone” and an Apple
ID of cwinfield69@yahoo.com.

29.    A group text message was examined on Winfield’s phone between his phone
number (302) 513-3891, Martins’ phone number (215) 909-2374 (saved in Winfield’s
contacts as “Q*”) and what I know to be D.J.’s phone number (302) 401-3396 (saved in
Winfield’s contacts as “Dre*”). In the group text message thread, the subjects discuss the
planning, commission, and aftermath of the two robberies. Further, on October 1, 2019,
the three subjects discussed the planning and commission of a third Wawa robbery to


                                             6
            Case 2:21-mj-00109 Document 3 Filed 01/25/21 Page 8 of 8
                                                                     U.S. v. Christopher Winfield
                                                                                      21-MJ-109
                                                                                     CW# 21-006

occur in the early morning of October 2, 2019, which is when law enforcement arrested
them.

      E.     Winfield’s Post-Arrest Statement
30.    After receiving his Miranda warnings following his arrest on October 2, 2019,
Winfield gave a statement admitting his involvement in the June 17 and September 14,
2019 robberies. He stated that he was armed with a gun during both robberies, that he
was the “second guy through the door,” and that he was positioned “with the cameras”
during the robberies. His statement comports with the actions of Subject #2 described
above, including as shown on Wawa surveillance video footage.
VI.   Conclusion
31.    Based on the foregoing, I submit there is probable cause to charge Christopher
Winfield with violating (1) one count of conspiracy to commit (a) carrying and using a
firearm during and in relation to a crime of violence, and (b) Hobbs Act Robbery, under
18 U.S.C. §§ 371, 924(c)(1), and 1951; (2) one count of Hobbs Act Robbery, under 18
U.S.C. § 1951; and (3) one count of carrying and using of a firearm during and in
relation to that Hobbs Act Robbery, under 18 U.S.C. § 924(c)(1).



                                                  Respectfully Submitted,



                                                  /s/ Andrew Allaire
                                                  ANDREW ALLAIRE
                                                  Special Agent
                                                  Federal Bureau of Investigation



SUBSCRIBED TO AND SWORN TO BEFORE ME
      25th Day of January 2021
THIS _____


  /s/ ELIZABETH T. HEY
_________________________________
HONORABLE ELIZABETH T. HEY
United States Magistrate Judge
Eastern District of Pennsylvania




                                           7
